— In an action inter alia to declare the nullity of a Mexican divorce decree, the parties cross-appeal from stated portions of a judgment of the Supreme Court, Westchester County, dated September 10, 1974, which, inter alia, declared the nullity of the said decree. Judgment modified, on the facts, by reducing the counsel fee awarded in the fourth decretal paragraph thereof to $5,000. As so modified, judgment affirmed insofar as appealed from, without costs. The counsel fee awarded was excessive to the extent indicated herein. Rabin, Acting P. J., Latham, Cohalan, Margett and Brennan, JJ., concur.